Maletz, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” initialed SJS (Commodity Specialist’s Initials) by Commodity Specialist Sadami J. Sako (Commodity Specialist’s Name) on the invoices covered by the protests listed on Schedule “A” attached hereto and made a part hereof and assessed *294with duty at 25 per cent ad valorem under Item 708.23 TSUS.are not mounted lenses but are in fact parts of television cameras provided for under Item 685.10 at 12.5 per cent ad valorem as claimed by plaintiff herein.
IT IS FURTHER STIPULATED AND AGREED that the said protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiffs, to be under item 685.10 of the Tariff Schedules of the United States, as parts of television cameras, dutiable at the rate of 12.5 percent ad valorem.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.